FILED
                              NOT FOR PUBLICATION                           APR 27 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DANIEL F. BORDEN, Sr.,                            No. 10-17822

                Plaintiff - Appellant,            D.C. No. 2:10-cv-02435-KJN

  v.
                                                  MEMORANDUM *
R. GAUTIER; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                   Kendall J. Newman, Magistrate Judge, Presiding **

                              Submitted April 17, 2012 **

Before:         LEAVY, PAEZ, and BEA, Circuit Judges.

       California state prisoner Daniel F. Borden, Sr., appeals pro se from the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Borden consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging malicious

prosecution and other claims related to his conviction. We review de novo,

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed without prejudice Borden’s action

because it appears from the face of the complaint that the action is Heck-barred.

See Heck v. Humphrey, 512 U.S. 477, 483-87 (1994) (applying “the hoary

principle that civil tort actions are not appropriate vehicles for challenging the

validity of outstanding criminal judgments . . . to § 1983 damages actions that

necessarily require the plaintiff to prove the unlawfulness of his conviction or

confinement”).

      Borden’s remaining contentions are unpersuasive.

      Borden’s request to waive copies is granted. All other pending motions and

requests are denied.

      AFFIRMED.




                                           2                                     10-17822